Exhibit 10.16

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 29, 2004 between Sunterra Corporation, a Maryland corporation (the
“Company”), and Merrill Lynch, Pierce, Fenner & Smith Incorporated and CRT
Capital Group LLC (the “Initial Purchasers”), pursuant to the Purchase
Agreement, dated March 23, 2004 (the “Purchase Agreement”), between the Company
and the Initial Purchasers. In order to induce the Initial Purchasers to enter
into the Purchase Agreement, the Company has agreed to provide the registration
rights set forth in this Agreement. The execution of this Agreement is a
condition to the closing under the Purchase Agreement.

 

The Company agrees with the Initial Purchasers, (i) for their benefit as Initial
Purchasers and (ii) for the benefit of the beneficial owners (including the
Initial Purchasers) from time to time of the Registrable Securities (as defined
herein) (each of the foregoing a “Holder” and together the “Holders”), as
follows:

 

SECTION 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. In addition
to the terms that are defined elsewhere in this Agreement, the following terms
shall have the following meanings:

 

“Additional Interest Amount” has the meaning specified in Section 2(e) hereof.

 

“Additional Interest Accrual Period” has the meaning specified in Section 2(e)
hereof.

 

“Additional Interest Payment Date” means each March 29 and September 29.

 

“Affiliate”, with respect to any specified person, has the meaning specified in
Rule 144.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

 

“Common Stock” means any shares of the common stock, $0.01 par value, of the
Company, and any other shares of common stock as may constitute “Common Stock”
for purposes of the Indenture, including the Underlying Common Stock.

 

“Company” has the meaning specified in the first paragraph of this Agreement.

 

“Conversion Price” has the meaning assigned to such term in the Indenture.

 

“Deferral Notice” has the meaning specified in Section 3(h) hereof.

 

“Deferral Period” has the meaning specified in Section 3(h) hereof.

 

“Effectiveness Deadline Date” has the meaning specified in Section 2(a) hereof.



--------------------------------------------------------------------------------

“Effectiveness Period” means the period commencing on the date hereof and ending
on the earliest date on which all Registrable Securities cease to be Registrable
Securities.

 

“Event” has the meaning specified in Section 2(e) hereof.

 

“Event Date” has the meaning specified in Section 2(e) hereof.

 

“Event Termination Date” has the meaning specified in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning specified in Section 2(a) hereof.

 

“Holder” has the meaning specified in the second paragraph of this Agreement.

 

“Indenture” means the Indenture dated as of the date hereof, as amended from
time to time, between the Company and Wells Fargo Bank, National Association, as
trustee, pursuant to which the Notes are being issued.

 

“Initial Purchasers” has the meaning specified in the first paragraph of this
Agreement.

 

“Initial Shelf Registration Statement” has the meaning specified in Section 2(a)
hereof.

 

“Issue Date” means March 29, 2004.

 

“Material Event” has the meaning specified in Section 3(h) hereof.

 

“Notes” means the 3.75% Senior Subordinated Convertible Notes due 2024 of the
Company to be purchased pursuant to the Purchase Agreement.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Form of Notice and
Questionnaire attached as Annex A to the Offering Memorandum of the Company
dated March 23, 2004 relating to the Notes, as such notice may be amended to
ensure compliance with applicable law.

 

“Notice Holder” means on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

2



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning specified in the first paragraph of this
Agreement.

 

“Record Holder” means, with respect to any Additional Interest Payment Date
relating to any Note or shares of Underlying Common Stock as to which any
Additional Interest Amount has accrued, the registered holder of such Note or
such shares of Underlying Common Stock, as the case may be, on the March 15 or
September 15, as the case may be, immediately prior to the next succeeding
Additional Interest Payment Date.

 

“Registrable Securities” means the Notes until such Notes have been converted
into the Underlying Common Stock and at all times subsequent to any such
conversion, the Underlying Common Stock and any securities into or for which
such securities have been converted or exchanged, and any security issued with
respect thereto upon any stock dividend, split, merger or similar event until,
in the case of any such security, the earliest of (i) its effective registration
under the Securities Act and resale in accordance with the Registration
Statement covering it, (ii) expiration of the holding period that would be
applicable thereto under Rule 144(k) assuming it is not held by an Affiliate of
the Company, (iii) its sale to the public pursuant to Rule 144, or (iv) the date
such security ceases to be outstanding.

 

“Registration Expenses” has the meaning specified in Section 5 hereof.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Restricted Securities” has the meaning assigned to such term in Rule 144.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar or successor rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar or successor rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning specified in Section 2(a) hereof.

 

“Subsequent Shelf Registration Statement” has the meaning specified in Section
2(b) hereof.

 

3



--------------------------------------------------------------------------------

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means Wells Fargo Bank, National Association (or any successor
entity), the Trustee under the Indenture.

 

“Underlying Common Stock” means the shares of Common Stock into which the Notes
are convertible or issued upon any such conversion.

 

SECTION 2. Shelf Registration.

 

(a) The Company shall prepare and file or cause to be prepared and filed with
the SEC no later than a date which is ninety (90) days after the Issue Date (the
“Filing Deadline Date”) a Registration Statement for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) registering the resale from time to time by Holders of
all of the Registrable Securities (the “Initial Shelf Registration Statement”).
The Initial Shelf Registration Statement shall be on Form S-3 or another
appropriate form permitting registration of such Registrable Securities for
resale by such Holders in accordance with the methods of distribution reasonably
elected by the Holders and set forth in the Initial Shelf Registration Statement
and shall comply in all material respects with the requirements of Form S-3 or
other appropriate form and the requirements of Regulations S-T under the
Securities Act. The Company shall use its reasonable best efforts to cause the
Initial Shelf Registration Statement to be declared effective under the
Securities Act no later than the date (the “Effectiveness Deadline Date”) that
is one-hundred and eighty (180) days after the Issue Date, and to keep, subject
to Section 3(h) hereof, the Initial Shelf Registration Statement (or any
Subsequent Shelf Registration Statement) continuously effective under the
Securities Act until the expiration of the Effectiveness Period. Each Holder
that becomes a Notice Holder on or prior to the date ten (10) Business Days
prior to the time that the Initial Shelf Registration Statement becomes
effective shall be named as a selling securityholder in the Initial Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable law (other than laws not generally applicable to
all such Holders). No Holder that is not a Notice Holder shall be entitled to be
named as a selling securityholder, or have the Registrable Securities held by it
covered, in a Shelf Registration Statement.

 

(b) If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period (other than because all Registrable Securities
registered thereunder shall have been resold pursuant thereto or shall have
otherwise ceased to be Registrable Securities and other than during a Deferral
Period), the Company shall use its reasonable best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, including, if
reasonably necessary, by amending the Shelf Registration Statement in a manner
reasonably expected by the Company to obtain the withdrawal of the order
suspending the effectiveness thereof, or file an additional Shelf Registration
Statement covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Shelf Registration Statement”). If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
reasonable best efforts to cause the Subsequent Shelf Registration Statement to
become effective as promptly as is reasonably practicable after such filing or,
if filed during a Deferral Period, after the expiration of such

 

4



--------------------------------------------------------------------------------

Deferral Period, and to keep such Registration Statement (or subsequent Shelf
Registration Statement), subject to Section 3(h) hereof, continuously effective
until the end of the Effectiveness Period.

 

(c) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as necessary to name a Notice Holder as a
selling securityholder pursuant to Section 2(d) below.

 

(d) Each Holder of Registrable Securities agrees that if such Holder wishes to
sell Registrable Securities pursuant to a Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(d) and
Section 3(h) and Section 4. Each Holder of Registrable Securities wishing to
sell Registrable Securities pursuant to an effective Shelf Registration
Statement and related Prospectus agrees to deliver a Notice and Questionnaire to
the Company at least ten (10) Business Days prior to any intended distribution
of Registrable Securities under the Shelf Registration Statement and to notify
the Company in writing of such proposed sale within two (2) business days prior
to such proposed sale. Each Holder of Registrable Securities who elects to sell
Registrable Securities pursuant to a Shelf Registration Statement agrees by
submitting a Notice and Questionnaire to the Company that it will be bound by
the terms and conditions of the Notice and Questionnaire and this Agreement.
From and after the date the Initial Shelf Registration Statement is declared
effective, the Company shall, as promptly as is reasonably practicable after the
date a fully completed Notice and Questionnaire is received by the Company, (i)
if required by applicable law, file with the SEC a post-effective amendment to
the Shelf Registration Statement or prepare and, if required by applicable law,
file a supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other document required
by the SEC so that the Holder delivering such Notice and Questionnaire is named
as a selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Registrable Securities in accordance with applicable law
and, if the Company shall file a post-effective amendment to the Shelf
Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is reasonably practicable, (ii) provide such Holder copies of any
documents filed pursuant to Section 2(d)(i) and (iii) notify such Holder as
promptly as is reasonably practicable after the effectiveness under the
Securities Act of any post-effective amendment filed pursuant to Section
2(d)(i); provided that if such Notice and Questionnaire is delivered during a
Deferral Period, the Company shall so inform the Holder delivering such Notice
and Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(h); provided further that the Company shall not be required to file more than
one post-effective amendment to the Shelf Registration Statement during any 90
day period. Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Registration Statement or related
Prospectus.

 

(e) The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if, other than as permitted hereunder (i) the
Initial Shelf Registration Statement has not been filed on or prior to the
Filing Deadline Date, (ii) the Initial Shelf Registration Statement has

 

5



--------------------------------------------------------------------------------

not been declared effective under the Securities Act on or prior to the
Effectiveness Deadline Date, or (iii) the aggregate duration of Deferral Periods
in any period exceeds the number of days permitted in respect of such period
pursuant to Section 3(h) hereof (each of the events of a type described in any
of the foregoing clauses (i) through (iii) is individually referred to herein as
an “Event,” and the Filing Deadline Date in the case of clause (i), the
Effectiveness Deadline Date in the case of clause (ii), and the date on which
the aggregate duration of Deferral Periods in any period exceeds the number of
days permitted by Section 3(h) hereof in the case of clause (iii), being
referred to herein as an “Event Date”). Events shall be deemed to continue until
the “Event Termination Date,” which shall be the following dates with respect to
the respective types of Events: the date the Initial Shelf Registration
Statement is filed in the case of an Event of the type described in clause (i),
the date the Initial Shelf Registration Statement is declared effective under
the Securities Act in the case of an Event of the type described in clause (ii),
and termination of the Deferral Period that caused the limit on the aggregate
duration of Deferral Periods in a period set forth in Section 3(h) to be
exceeded in the case of the commencement of an Event of the type described in
clause (iii).

 

Accordingly, commencing on (and including) any Event Date and ending on (but
excluding) the respective Event Termination Date (a “Additional Interest Accrual
Period”), the Company agrees to pay, as liquidated damages and not as a penalty,
an amount (the “Additional Interest Amount”), payable on the Additional Interest
Payment Dates to Record Holders of then outstanding Notes that are Registrable
Securities or of then outstanding shares of Underlying Common Stock issued upon
conversion of Notes that are Registrable Securities, as the case may be,
accruing, for each portion of such Additional Interest Accrual Period beginning
on and including a Additional Interest Payment Date (or, in respect of the first
time that the Liquidation Damages Amount is to be paid to Holders on a
Additional Interest Payment Date as a result of the occurrence of any particular
Event, from the Event Date) and ending on but excluding the first to occur of
(A) the date of the end of the Additional Interest Accrual Period or (B) the
next Additional Interest Payment Date, at a rate per annum equal to one quarter
of one percent (0.25%) for the first ninety (90) day period from the Event Date,
and thereafter at a rate per annum equal to one half of one percent (0.50%) of
the aggregate principal amount of such Notes or the aggregate Conversion Price
of the shares of Underlying Common Stock (determined as of the Business Day
immediately preceding the next Additional Interest Payment Date), as the case
may be; provided, that in the case of an Additional Interest Accrual Period that
is in effect solely as a result of an Event of the type described in clause
(iii) of the preceding paragraph, such Additional Interest Amount shall be paid
only to the Notice Holders; and provided further, that any Additional Interest
Amount accrued with respect to any Note or portion thereof called for redemption
on a redemption date prior to the Additional Interest Payment Date shall, in any
such event, be paid instead to the Holder who submitted such Note or portion
thereof for redemption on the applicable redemption date, on such date.
Notwithstanding the foregoing, no Additional Interest Amounts shall accrue as to
any Registrable Security from and after the earlier of (x) the date such
security is no longer a Registrable Security and (y) expiration of the
Effectiveness Period. In addition, No Additional Interest Amounts shall be paid
with respect to Notes that have been surrendered for conversion or converted
into Underlying Common Stock on a conversion date prior to the Additional
Interest Payment Date. The rate of accrual of the Additional Interest Amount
with respect to any period shall not exceed the rate provided for in this
paragraph notwithstanding the occurrence of multiple concurrent Events.
Following the cure of all Events requiring the payment by the Company of
Additional Interest Amounts to the Holders of

 

6



--------------------------------------------------------------------------------

Registrable Securities pursuant to this Section, the accrual of Additional
Interest Amounts will cease (without in any way limiting the effect of any
subsequent Event requiring the payment of the Additional Interest Amount by the
Company).

 

The Trustee, subject to the applicable provisions of the Indenture, shall be
entitled, but shall not be obligated, on behalf of Holders of Notes or
Underlying Common Stock, to seek any available remedy for the enforcement of
this Agreement, including for the payment of any Additional Interest Amount.
Notwithstanding the foregoing, the parties agree that the sole monetary damages
payable for a violation of the terms of this Agreement with respect to which
liquidated damages are expressly provided shall be such Additional Interest
Amount. Nothing shall preclude a Notice Holder or Holder of Registrable
Securities from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(m)).

 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

SECTION 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, during the Effectiveness
Period the Company shall:

 

(a) Before filing any Registration Statement or Prospectus or any amendments or
supplements (other than supplements that do nothing more substantive than name
one or more Notice Holders as selling securityholders) thereto with the SEC,
furnish to the Initial Purchasers copies of all such documents proposed to be
filed at least three (3) Business Days prior to such filing.

 

(b) Subject to Section 3(h), prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective for the Effectiveness
Period; cause the related Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provision then in force) under the Securities Act; and use its
reasonable efforts to comply with the provisions of the Securities Act, the
Exchange Act and the rules and regulations thereunder applicable to it with
respect to the disposition of all securities covered by such Registration
Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or such Prospectus as so supplemented.

 

(c) As promptly as reasonably practicable give notice to the Notice Holders and
the Initial Purchasers (i) at least three business days prior to filing, when
any Prospectus,

 

7



--------------------------------------------------------------------------------

Prospectus Supplement, Registration Statement (other than the Initial
Registration Statement) or post-effective amendment to a Registration Statement
will be filed with the SEC, provided, however, that the Company shall not be
required by this clause (i) to notify (A) the Initial Purchasers of the filing
of a Prospectus supplement that does nothing more substantive than name one or
more Notice Holders as selling security holders or (B) any Notice Holder of the
filing of a Prospectus supplement that does nothing more substantive than name
one or more other Notice Holders as selling securityholders, (ii) with respect
to a Registration Statement or any post-effective amendment when the same has
been declared effective, (iii) of any request, following the effectiveness of
the Initial Shelf Registration Statement under the Securities Act, by the SEC or
any other federal or state governmental authority for amendments or supplements
to any Registration Statement or related Prospectus or for additional
information, (iv) of the issuance by the SEC or any other federal or state
governmental authority of any stop order or injunction suspending or enjoining
the use of any Prospectus or the effectiveness of any Registration Statement or
the initiation or threatening of any proceedings for that purpose, (v) if,
between the effective date of a Registration Statement and the closing of any
sale of Registrable Securities covered thereby, the representations and
warranties of the Company contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects, (vi) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (vii) of the occurrence of (but not the nature of
or details concerning) a Material Event; provided, that no notice by the Company
shall be required pursuant to this clause (vii) if the event that the Company
either promptly files a supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which in any such case, contains the requisite
information with respect to such Material Event that results in such
Registration Statement no longer containing any untrue statement of a material
fact or omitting to state a material fact necessary to make the statement
contained therein not misleading) and (viii) of the determination by the Company
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Company (or as required
pursuant to Section 3(h)), state that it constitutes a Deferral Notice, in which
event the provisions of Section 3(h) shall apply.

 

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as reasonably practicable or, if
any such order or suspension is made effective during any Deferral Period, as
promptly as reasonably practicable after the expiration of such Deferral Period.

 

(e) As promptly as reasonably practicable after the filing of such documents
with the SEC, furnish to each Notice Holder and the Initial Purchasers, upon
their request and without charge, at least one (1) conformed copy of the
Registration Statement and any amendment thereto, including financial
statements, but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits if such schedules, documents
and exhibits are available via the SEC’s EDGAR system.

 

8



--------------------------------------------------------------------------------

(f) During the Effectiveness Period (except during such periods that a Deferral
Notice is outstanding and has not been revoked), deliver to each Notice Holder
in connection with any sale of Registrable Securities pursuant to a Registration
Statement, without charge, as many copies of the Prospectus or Prospectuses
relating to such Registrable Securities and any amendment or supplement thereto
and such other documents as such Notice Holder may reasonably request, including
financial statements and schedules and, if such Notice Holder so requests, all
exhibits in order to facilitate the public sale or other disposition of the
Registrable Securities; and the Company hereby consents (except during such
periods that a Deferral Notice is outstanding and has not been revoked) to the
use of such Prospectus or each amendment or supplement thereto by each Notice
Holder in connection with any offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto in the manner
set forth therein.

 

(g) Subject to Section 3(h), prior to any public offering of the Registrable
Securities pursuant to the Shelf Registration Statement, use reasonable efforts
to register or qualify or cooperate with the Notice Holders in connection with
the registration or qualification (or exemption therefrom) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Notice Holder reasonably requests
in writing (which request may be included in the Notice and Questionnaire), it
being agreed that no such registration or qualification will be made unless so
requested; prior to any public offering of the Registrable Securities pursuant
to the Shelf Registration Statement, use reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period in connection with such Notice Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of such Registrable
Securities in the manner set forth in the relevant Registration Statement and
the related Prospectus; provided that the Company will not be required to (i)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it is not otherwise qualified, or (ii) take any action that
would subject it to general service of process in suits or to taxation in any
such jurisdiction where it is not then so subject.

 

(h) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any fact (a “Material Event”) as a result of which any Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any development, event, fact, situation or circumstance relating to the
Company that, in the discretion of the Company, makes it appropriate to suspend
the availability of the Shelf Registration Statement and the related Prospectus,
(i) in the case of clause (B) above, subject to the next sentence, as promptly
as practicable prepare and file a post-effective amendment to such Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and Prospectus so
that such

 

9



--------------------------------------------------------------------------------

Registration Statement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and such Prospectus does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, as
thereafter delivered to the purchasers of the Registrable Securities being sold
thereunder, and, in the case of a post-effective amendment to a Registration
Statement, subject to the next sentence, use its reasonable best efforts to
cause it to be declared effective as promptly as is reasonably practicable, and
(ii) give notice to the Notice Holders as promptly as is reasonably practicable
that the availability of the Shelf Registration Statement is suspended (a
“Deferral Notice”) and, upon receipt of any Deferral Notice, each Notice Holder
agrees not to sell any Registrable Securities pursuant to the Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus provided for in clause (i) above, or until it is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
(x) in the case of clause (A) above, as promptly as is reasonably practicable,
(y) in the case of clause (B) above, as soon as, in the reasonable judgment of
the Company, public disclosure of such Material Event would not be prejudicial
to or contrary to the interests of the Company or, if necessary to avoid
unreasonable burden or expense, as soon as reasonably practicable thereafter and
(z) in the case of clause (C) above, as soon as, in the discretion of the
Company, such suspension is no longer appropriate. So long as the period during
which the availability of the Registration Statement and any Prospectus is
suspended (the “Deferral Period”) does not exceed sixty (60) days during any
three (3) month period or one hundred twenty (120) days during any twelve (12)
month period, the Company shall not incur any obligation to pay liquidated
damages pursuant to Section 2(e).

 

(i) If reasonably requested in writing in connection with a disposition of
Registrable Securities in an amount of at least $10,000,000 pursuant to a
Registration Statement, make reasonably available for inspection during normal
business hours by a representative for the Notice Holders of such Registrable
Securities and any broker-dealers, attorneys and accountants retained by such
Notice Holders, all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
appropriate executive officers, directors and designated employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested by such representative for the Notice Holders or any such
broker-dealers, attorneys or accountants in connection with such disposition, in
each case as is customary and reasonably necessary for similar “due diligence”
examinations; provided, however, that such persons shall first agree in writing
with the Company that any information that is reasonably designated by the
Company in writing as confidential at the time of delivery of such information
shall be kept confidential by such persons and shall be used solely for the
purposes of exercising rights under this Agreement, unless (i) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities; provided, however, that such
persons shall as soon as reasonably practicable provide written notice to the
Company of any request by any such court or regulatory authority for any such
confidential information of the Company in order to allow the Company a
reasonable amount of time to seek an appropriate protective order to prevent the

 

10



--------------------------------------------------------------------------------

disclosure of such information, (ii) disclosure of such information is required
by law (including any disclosure requirements pursuant to federal securities
laws in connection with the filing of any Registration Statement or the use of
any Prospectus referred to in this Agreement), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person or (iv) such information becomes
available to any such person from a source other than the Company and such
source is not bound by a confidentiality agreement or other obligation of
confidentiality; and provided further that the foregoing inspection and
information gathering shall, to the greatest extent possible, be coordinated on
behalf of all the Notice Holders and the other parties entitled thereto by the
counsel referred to in Section 5.

 

(j) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to its securityholders earning statements
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder (or any similar rule promulgated under
the Securities Act) no later than the time period prescribed by the SEC for
filing a Form 10-Q after the end of any 12-month period (or the time period
prescribed by the SEC for filing a Form 10-K after the end of any 12-month
period if such period is a fiscal year) commencing on the first day of the first
fiscal quarter of the Company commencing after the effective date of a
Registration Statement, which statements shall cover said 12-month periods.

 

(k) Unless the Registrable Securities are in book-entry form, reasonably
cooperate with each Notice Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities sold pursuant to a
Registration Statement and not bearing any restrictive legends (unless required
by applicable law), and cause such Registrable Securities to be in such
denominations as are permitted by the Indenture and registered in such names as
such Notice Holder may request in writing at least five (5) Business Days prior
to any sale of such Registrable Securities.

 

(l) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement and provide the Trustee for the Notes and the transfer agent for the
Common Stock with certificates for the Registrable Securities that are in a form
eligible for deposit with The Depository Trust Company.

 

(m) Reasonably cooperate and assist in any filings required to be made with the
NASD and in the performance of any due diligence investigation by any
underwriter and its counsel (including any “qualified independent underwriter”
that is required to be retained in accordance with the rules and regulations of
the NASD) required in connection therewith.

 

(n) Upon (i) the filing of the Initial Shelf Registration Statement and (ii) the
effectiveness of the Initial Shelf Registration Statement, announce the same, in
each case by release to Businesswire, Reuters Economic Services, Bloomberg
Business News or any other means of dissemination reasonably expected to make
such information known publicly.

 

(o) Take all actions necessary, and reasonably requested by the Holders of a
majority of the Registrable Securities being sold, to dispose of such
Registrable Securities.

 

11



--------------------------------------------------------------------------------

(p) Cause the Indenture to be qualified under the TIA not later than the
effective date of any Registration Statement; and in connection therewith,
cooperate with the Trustee to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use its reasonable best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner.

 

SECTION 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Registration
Statement or to receive a Prospectus relating thereto, unless such Holder has
furnished the Company with a Notice and Questionnaire as required pursuant to
Section 2(d) hereof (including the information required to be included in such
Notice and Questionnaire) and the information set forth in the next sentence and
such Holder provides written notice of a proposed sale to the Company at least
two (2) business days prior to such sale. Each Notice Holder agrees promptly to
furnish to the Company in writing all information required to be disclosed in
order to make the information previously furnished to the Company by such Notice
Holder not misleading, any other information regarding such Notice Holder and
the distribution of such Registrable Securities as may be required to be
disclosed in the Registration Statement under applicable law or pursuant to SEC
comments and any information otherwise requested by the Company. Any sale of any
Registrable Securities by a Holder shall constitute a representation and
warranty by such Holder that the information relating to such Holder and its
plan of distribution is as set forth in the Prospectus delivered by such Holder
in connection with such disposition, that such Prospectus does not as of the
time of such sale contain any untrue statement of a material fact provided by or
relating to such Holder or its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material fact provided by
or relating to such Holder or its plan of distribution necessary to make the
statement in the Prospectus, in light of the circumstances under which they were
made, not misleading. Each Holder further agrees, following termination of the
Effectiveness Period, to notify the Company, within five (5) Business Days of a
request, of the amount of Registrable Securities sold pursuant to the
Registration Statement and, in the absence of a response, the Company may assume
that all of the Holder’s Registrable Securities were so sold.

 

SECTION 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any of the Registration
Statements are declared effective. Such fees and expenses shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (x) with respect to filings required to be made with the
National Association of Securities Dealers, Inc. and (y) of compliance with
federal and state securities or Blue Sky laws to the extent such filings or
compliance are required pursuant to this Agreement, (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, (iv) fees and
disbursements of counsel for the Company in connection with the Shelf
Registration Statement, and (v) reasonable fees and disbursements of the Trustee
and its counsel and of the registrar and transfer agent for the Common Stock. In
addition, the Company shall pay the internal expenses

 

12



--------------------------------------------------------------------------------

of the Company (including, without limitation, all salaries and expenses of
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing,
if any, by the Company of the Registrable Securities on any securities exchange
on which the same securities of the Company are then listed and the fees and
expenses of any person, including special experts, retained by the Company.
Notwithstanding the provisions of this Section 5, each seller of Registrable
Securities shall pay all selling expenses, commissions, discounts and expenses
of counsel except to the extent set forth in this Section 5, and all
registration expenses to the extent required by applicable law.

 

SECTION 6. Indemnification; Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Initial Purchasers and
each Holder of Registrable Securities and each person, if any, who controls the
Initial Purchasers or any holder of Registrable Securities within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, as
follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact included in any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
provided that (subject to Section 6(d) below) any such settlement is effected
with the prior written consent of the Company; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information, including, without limitation,
the Notice and Questionnaire furnished to the Company by or on

 

13



--------------------------------------------------------------------------------

behalf of the Initial Purchasers or such Holder of Registrable Securities
expressly for use in the Registration Statement (or any amendment thereto), or
any preliminary prospectus or the Prospectus (or any amendment or supplement
thereto); provided, further, that the indemnification contained in this
paragraph shall not inure to the benefit of any indemnified party on account of
any such losses, liabilities, claims, damages or expenses caused by any untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary Prospectus provided in each case the Company has performed its
obligations under Section 3(e) hereof if either (A)(i) such indemnified party
failed to send or deliver a copy of the Prospectus with or prior to the delivery
of written confirmation of the sale by such indemnified party to the person
asserting the claim from which such losses, liabilities, claims, damages or
expenses arise and (ii) the Prospectus would have corrected such untrue
statement or alleged untrue statement or such omission or alleged omission, or
(B)(x) such untrue statement or alleged untrue statement, omission or alleged
omission is corrected in an amendment or supplement to the Prospectus and (y)
having previously been furnished by or on behalf of the Company with copies of
the Prospectus as so amended or supplemented, such indemnified party thereafter
failed to deliver such Prospectus as so amended or supplemented with or prior to
the delivery of written confirmation of the sale of a Registrable Security to
the person asserting the claim from which such losses, liabilities, claims,
damages or expenses arise.

 

(b) In connection with any Shelf Registration Statement in which a Holder of
Registrable Securities, including, without limitation, the Initial Purchasers,
is participating and is furnishing information relating to such Holder of
Registrable Securities to the Company in writing expressly for use in such
Registration Statement, any preliminary prospectus, the Prospectus or any
amendments or supplements thereto, the Holders of such Registrable Securities
agree, severally and not jointly, to indemnify and hold harmless the Company,
the Initial Purchasers and the other selling Holders and each person, if any,
who controls the Company, the Initial Purchasers and the other selling Holders
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to (A) untrue statements or omissions, or
alleged untrue statements or omissions, made in the Registration Statement (or
any amendment thereto) or any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder of
Registrable Securities, or (B) a failure to deliver the Prospectus as described
in clause (A) or (B) of Section 6(a) hereof, provided the Company has provided
such Prospectus to the Holder in accordance with this Agreement or any person,
if any, who controls any such Holder of Registrable Securities, expressly for
use in the Registration Statement (or any amendment thereto) or such preliminary
prospectus or the Prospectus (or any amendment or supplement thereto).

 

The Initial Purchasers agree to indemnify and hold harmless the Company, the
Holders of Registrable Securities, and each person, if any, who controls the
Company or any Holder of Registrable Securities within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendment thereto) or any preliminary
prospectus or the

 

14



--------------------------------------------------------------------------------

Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Initial Purchasers expressly for use in the Registration Statement (or any
amendment thereto) or such preliminary prospectus or the Prospectus (or any
amendment or supplement thereto).

 

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of these indemnity provisions. The
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain a separate firm as its own counsel, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the indemnifying party shall not, in respect of the legal
expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one firm (in addition to any local counsel) for all such
indemnified parties, and that all such reasonable fees and expenses shall be
reimbursed as they are incurred. In the event a separate firm is retained for
the Holders of Registrable Securities, and control persons of the Holders of
Registrable Securities, such firm shall be designated in writing by the Holders
of a majority (with Holders of Notes deemed to be the Holders, for purposes of
determining such majority, of the number of shares of Underlying Common Stock
into which such Notes are or would be convertible as of the date on which such
designation is made) of the Registrable Securities covered by the Registration
Statement held by Holders that are indemnified parties pursuant to Section 6(b).
In the event a separate firm is retained for the Company, and such directors,
officers and control persons of the Company, such firm shall be designated in
writing by the Company. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever in respect of which indemnification or contribution could be
sought under this Section 6 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
includes an unconditional release of each indemnified party subject thereto from
all liability arising out of such litigation, investigation, proceeding or
claim.

 

(d) If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel
contemplated in this Section 6, such indemnifying party agrees that it shall be
liable for any settlement of the nature contemplated by Section 6(a)(ii)
effected without its written consent if (i) such settlement is entered into more
than 60 days after receipt by such indemnifying party of aforesaid request, (ii)

 

15



--------------------------------------------------------------------------------

such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement; provided,
that an indemnifying party shall not be liable for any such settlement effected
without its consent if such indemnifying party, prior to the date of such
settlement, (1) reimburses such indemnified party in accordance with such
request for the amount of such fees and expenses of counsel as the indemnifying
party believes in good faith to be reasonable, and (2) provides written notice
to the indemnified party that the indemnifying party disputes in good faith the
reasonableness of the unpaid balance of such fees and expenses.

 

(e) If and to the extent that the indemnification to which an indemnified party
is entitled under this Section 6 is for any reason unavailable to or
insufficient although applicable in accordance with its terms to hold harmless
an indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by and paid or payable to such indemnified party, as incurred, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and of the Holders participating in the offering pursuant to the Shelf
Registration Statement and the Initial Purchasers on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative fault of the Company on the one hand and the Holders participating
in the offering pursuant to the Shelf Registration Statement and the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holders or the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

Each of the Company, the Initial Purchasers and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 6(e) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 6(e). The aggregate amount of losses, liabilities, claims, damages, and
expenses incurred by an indemnified party and referred to above in this Section
6(e) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, no Holder of any Registrable
Securities nor the Initial Purchasers shall be required to indemnify or
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities sold by such Holder of Registrable Securities or by
the Initial Purchasers, as the case may be, and distributed to the public were
offered to the public exceeds the amount of any damages that such Holder of

 

16



--------------------------------------------------------------------------------

Registrable Securities or the Initial Purchasers has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

SECTION 7. Information Requirements. If at any time before the end of the
Effectiveness Period the Company ceases to be required to file reports pursuant
to the Exchange Act, the Company covenants that it will upon the reasonable
request of any Holder of Registrable Securities (a) make publicly available such
information as is reasonably necessary to permit sales pursuant to Rule 144
under the Securities Act, (b) deliver such information to a prospective
purchaser as is necessary to permit sales pursuant to Rule 144A under the
Securities Act and it will take such further action as any Holder of Registrable
Securities may reasonably request, and (c) take such further action that is
reasonable in the circumstances, in each case, to the extent required from time
to time to enable such Holder to sell its Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by and customarily taken in connection with sales pursuant to (i) Rule
144 under the Securities Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the Securities Act, as such Rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the SEC.
Upon the request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements, unless such a statement has been included in the Company’s
most recent report filed pursuant to Section 13 or 15(d) of the Exchange Act.
Notwithstanding the foregoing, nothing in this Section 7 shall be deemed to
require the Company to register any of its securities (other than the Common
Stock) under any section of the Exchange Act.

 

SECTION 8. Miscellaneous.

 

(a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to the Company’s securities that conflicts with the
rights granted to the Holders of Registrable Securities in this Agreement. The
Company represents and warrants that the rights granted to the Holders of
Registrable Securities hereunder do not in any way conflict with the rights
granted to the holders of the Company’s securities under any other agreements.
The parties hereto agree that existing registration rights previously granted by
the Company to other holders of its Common Stock shall not be deemed in any way
to violate or conflict with this Agreement or the rights granted to the Holders
of Registrable Securities hereunder. The parties hereto further agree that any
registration rights that may be granted by the Company in the future to holders
of its Common Stock or other securities shall not be deemed in any way to
violate or conflict with this Agreement or the rights granted to the Holders of
Registrable Securities hereunder so long as such holders are not granted any
right to participate as selling stockholders in any registration pursuant to
this Agreement and are not granted any right that would prevent or restrict the
Company from performing its obligations under this Agreement.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or

 

17



--------------------------------------------------------------------------------

consents to departures from the provisions hereof may not be given, unless the
Company has obtained the written consent of Holders of a majority of the then
outstanding Underlying Common Stock constituting Registrable Securities (with
Holders of Notes deemed to be the Holders, for purposes of this Section, of the
number of outstanding shares of Underlying Common Stock into which such Notes
are or would be convertible as of the date on which such consent is requested).
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Registrable Securities may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement; provided that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, this Agreement may be amended by written agreement signed by the
Company and the Initial Purchasers, without the consent of the Holders of
Registrable Securities, to cure any ambiguity or to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provision contained herein or to make such other provisions in regard to matters
or questions arising under this Agreement that shall not adversely affect the
interests of the Holders of Registrable Securities. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 8(b), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier (other than
for notices and other communications to the Company), by courier guaranteeing
overnight delivery or by first-class mail, return receipt requested, and shall
be deemed given (i) when made, if made by hand delivery, (ii) upon confirmation,
if made by telecopier, (iii) one (1) Business Day after being deposited with
such courier, if made by overnight courier, or (iv) on the date indicated on the
notice of receipt, if made by first-class mail, to the parties as follows:

 

if to a Holder of Registrable Securities that is not a Notice Holder, at the
address for such Holder then appearing in the Registrar (as defined in the
Indenture);

 

if to a Notice Holder, at the most current address given by such Holder to the
Company in a Notice and Questionnaire or any amendment thereto;

 

if to the Company, to:

 

Sunterra Corporation

3865 West Cheyenne Avenue

North Las Vegas, Nevada 89032

Telephone No. (702) 804-8600

Attention: Frederick C. Bauman

     Vice President, General Counsel and Secretary

 

18



--------------------------------------------------------------------------------

with a copy to:

 

Baker McKenzie

One Prudential Plaza

130 East Randolph Drive

Chicago, Illinois 60601

Telephone No. (312) 861-8000

Facsimile No. (312) 861-2899

Attention: Craig A. Roeder

 

and

 

if to the Initial Purchasers, to:

 

Merrill Lynch, Pierce, Fenner & Smith

        Incorporated

4 World Financial Center

New York, New York 10080

Attention: Syndicate Department

Telecopier: (212) 738-1069

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Telephone No. (212) 839-5300

Facsimile No. (212) 839-5599

Attention: L. Markus Wiltshire

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 

(d) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its Affiliates (other than the
Initial Purchasers or subsequent Holders of Registrable Securities if such
subsequent Holders are deemed to be such affiliates solely by reason of their
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto and,
without requiring any express assignment, shall inure to the benefit of and be
binding upon each Holder of any Registrable Securities; provided that nothing
herein shall be deemed to permit any assignment, transfer of other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement,
the Indenture or applicable law. If any transferee of any Holder shall acquire
Registrable Securities in any manner, whether by operation of law or otherwise,
such Registrable Securities shall be subject to all of the terms of this
Agreement and by taking and holding such

 

19



--------------------------------------------------------------------------------

Registrable Securities, such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties hereto shall
be enforceable to the fullest extent permitted by law.

 

(j) Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities. Except as
provided in the Purchase Agreement, there are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
undertakings among the parties hereto with respect to such registration rights.

 

(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the expiration of the Effectiveness Period, except for (i)
any liabilities or obligations under Section 4, 5, 6 or 8 hereof and the
obligations to make payments of and provide for liquidated damages under Section
2(e) hereof to the extent such damages accrue prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

Very truly yours,

SUNTERRA CORPORATION

By:

  /s/ Frederick C. Bauman    

--------------------------------------------------------------------------------

   

Name: Frederick C. Bauman

Title: Vice President

 

Agreed and accepted as of the date first

above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:

  /s/ Chris Baldwin    

--------------------------------------------------------------------------------

   

Name: Chris Baldwin

Title: Director IB/L

 

CRT CAPITAL GROUP LLC

By:

  /s/ Francis P. Carr    

--------------------------------------------------------------------------------

   

Name: Francis P. Carr

Title: Managing Director

 

21